Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.  The applicant argues with respect to the amended claims 1, and 18-20, that the prior art fails to disclose or suggest “increase an amount of parallax reduction for a specific time from a movement start time of the lens in autofocus control, wherein the autofocus control is based on the detection value; decrease the amount of parallax reduction after the specific time from the movement start time of the lens, wherein the amount of parallax reduction is decreased in the autofocus control,”
The applicant argues on pages 13-15 that Yahagi does not disclose: “decreasing an amount of the parallax reduction in an autofocus control and after a specific time from a movement start time of the lens.”  The examiner respectfully disagrees with this argument, because Yahagi’s disclosure to decrease the parallax reduction following conclusion of the zooming operation, and to increase parallax reduction during a zoom operation reads on a “specific time”.  It requires a predefined or specific amount of time for the zooming operation to take place; the amount of time during which the parallax is reduced is based on the duration of the zooming operation, as shown in figure 8 of Yahagi.  Therefore the examiner maintains that Yahagi discloses increasing the amount of parallax reduction for a specific amount of time from the movement start time of the lens.
Yahagi discloses increasing an amount of parallax during a zooming operation, rather than during an automatic focusing operation, as claimed.  However, Shibazaki discloses shifting a parallax amount so that a closest object has an acceptable level of parallax, below a threshold which might lead to viewer eye strain.  In the context of a stereoscopic camera performing an automatic focusing operation, which seeks to keep parallax within acceptable ranges for user comfort, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, and 12-20 are rejected under 35 USC 103 as being unpatentable over Shibazaki, US 9,693,036 B2 in view of Yahagi, US 2011/0175910 A1.
	
Regarding claim 1, Shibazaki teaches: an information processing apparatus comprising (Abstract.):
a control unit configured to (Control section 201 in conjunction with image processing section 205 in figure 1.):
acquire, from an imaging unit, a captured image signal for a left eye and a captured image signal for a right eye (As shown in figure 15, an image sensor according to the invention has dedicated ;
acquire a detection value from the imaging unit, wherein the detection value indicates a focus state of a lens of the imaging unit (As described in column 17, lines 56-59, the focus lens position is acquired by adjustment condition acquiring section 231, control section 201 from the imaging lens.  This focus lens position is therefore a detection value.);
control display on a display screen based on the increase in the amount of parallax reduction, the decrease in the amount of parallax reduction (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4d.), the captured image signal for the left eye and the captured image signal for the right eye (Sensor captures signals for a left eye and for a right eye using apertured pixel sensors randomly distributed throughout the sensor, as in figure 2.), wherein the amount of parallax reduction indicates a degree at which parallax associated with the display is reduced (shown in figure 6, “Adjusted Parallax Amount”, the parallax amount is adjusted to a reduced amount according to equation 1).
	While Shibazaki discloses controlling a parallax amount based on the detected focus state in a stereo camera, Shibazaki does not disclose: 
increase an amount of parallax reduction for a specific time for a movement start time of the lens in autofocus control, wherein the autofocus control is based on the detection value; and
decrease the amount of parallax reduction after the specific time from the movement start time of the lens, wherein the amount of parallax reduction is decreased in the autofocus control; and
However, in an analogous prior art, Yahagi discloses a stereoscopic imaging device which adjusts the displayed parallax amount downwards at the start of a zooming operation, and returns the parallax 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the stereoscopic effect during the period of an automatic focusing operation in a camera, such as the one disclosed in Shibazaki, as suggested by Yahagi, in order to mitigate the discomfort experienced by a viewer caused by a shifting stereoscopic effect during a zooming or focusing operation (Yahagi, [0027].).

Regarding claim 4, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Shibazaki, further teaches: the information processing apparatus according to claim 1, wherein (As illustrated in figures 4a-4d, the intensity peak reaches a maximum when the object point coincides with the focal position (Figure 4a).  A corresponding intensity distribution is shown as curve 1806 in figure 5.), and
the control unit is further configured to decrease the amount of parallax reduction based on an increase in the detection value and  (Curves in figure 12a show an inverse relationship between amount of parallax reduction, where 1630 is a reduced parallax curve as a function of object distance, and 1620, the original parallax curve.  Note that the two curves intersect at the in-focus point, where a detection amount is greatest, from L20 position to the L-10 position.).
the increase in the detection value is based on an increase in a degree of focus of the lens (As shown in figure 12a, the amount of parallax reduction increases as the focus state goes down from an in-focus subject L10 to a close subject L-20-.).

the information processing apparatus according to claim 1, wherein the control unit is further configured to: 
combine a captured image for the left eye and a captured image for the right eye, in accordance with the amount of parallax reduction (Column 6, lines 29-35 disclose displaying a stereoscopic image, in accordance with the parallax adjustments disclosed in column 6, lines 17-27 by the adjustment value determining section 232 and calculating section 233.); and
control the display of an image on the display screen based on the combination (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4.), wherein
the captured image for the left eye corresponds to the captured image signal for the left eye, and
the captured image for the right eye corresponds to obtained from the captured image signal for the right eye (Columns 4-5, lines 66-2 disclose generating a right parallax image and a left parallax image respectfully corresponding to viewpoints of a right eye and a left eye, respectively.).

Regarding claim 13, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 13.  This combination, specifically Shibazaki, further teaches: the information processing apparatus according to claim 1, wherein the control unit is further configured to:
reduce a pixel level of one of a captured image for the left eye and a captured image for the right eye, (Col. 28, lines 17-27 disclose displaying image data of parallax-adjusted image data), Q[ a captured image for the right eye based on the amount of parallax reduction;
and
control the display of an image on the display screen based on the reduction of the pixel level (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4.), wherein
the captured image for the left eye corresponds to the captured image signal for the left eye, and
the captured image for the right eye corresponds to the captured image signal for the right eye (Columns 4-5, lines 66-2 disclose generating a right parallax image and a left parallax image respectfully corresponding to viewpoints of a right eye and a left eye, respectively.).

Regarding claim 14, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 14.  This combination, specifically Shibazaki, further teaches: the information processing apparatus according to claim 1, wherein the control unit is further configured to perform a blur process based on the amount of parallax reduction (Column 38, lines 13-17 disclose blur amount is in accordance with amount found in the parallax pixels, rather than the non-parallax pixels.).  

Regarding claim 15, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 15.  This combination, specifically Shibazaki, further teaches: the information processing apparatus according to claim 1, further comprises a storage unit configured to store the captured image signal for the left eye and the captured image signal for the right eye (Shibazaki discloses in column 5, lines 45-52 a memory 203 stores the digital images, to include parallax and non-parallax image data.), wherein 
the control unit is further configured to:
obtain an image from one of the stored captured image signal for the left eye or the stored captured image signal for the right eye based on the amount of parallax reduction (Shibazaki discloses in col. 29, lines 28-35 displaying image data that has been depth adjusted.); and
control the display of the obtained image on the display screen (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4.).

Regarding claim 16, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 15, upon which depends claim 16.  This combination, specifically Shibazaki, further teaches: the information processing apparatus according to claim 15, wherein the control unit is further configured to acquire the captured image signal for the left eye and the captured image signal for the right eye before a start of movement of the lens in the autofocus control (Figure 17, step 12, “Image Recording On?” step precedes an autofocus operation S13.).

Regarding claim 17, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 17.  This combination, specifically Shibazaki, further teaches:: the information processing apparatus according to claim 1, wherein the control unit is further configured to control the display on the display screen based on a user’s input (Col. 19, lines 48-51.).

Regarding claim 18, Shibazaki discloses: an information processing method comprising: 
acquiring, from an imaging unit, a captured image signal for a left eye and a captured image signal for a right eye (As shown in figure 15, an image sensor according to the invention has dedicated left eye, Lt, pixels, and dedicated right eye, Rt, pixels for capturing image data for left and right eyes, as in column 6, lines 57-62.);
acquiring a detection value from the imaging unit, wherein the detection value indicates a focus state of a lens of the imaging unit (As described in column 17, lines 56-59, the focus lens position is acquired by adjustment condition acquiring section 231, control section 201 from the imaging lens.  This focus lens position is therefore a detection value.);
controlling display on a display screen based on the increase in the amount of parallax reduction, the decrease in the amount of parallax reduction (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4d.), the captured image signal for a left eye and a captured image signal for a right eye acquired from the imaging unit wherein the amount of parallax reduction indicates a degree at which parallax associated with the display is reduced. (Sensor captures signals for a left eye and for a right eye using apertured pixel sensors randomly distributed throughout the sensor, as in figure 2.).
Shibazaki does not disclose: 
increasing an amount of parallax reduction for a specific time from a movement start time
of the lens in autofocus control, wherein the autofocus control is based on the detection value; and
decreasing the amount of parallax reduction after the specific time from the movement start time of the lens, wherein the amount of parallax reduction is decreased in the autofocus control; and

It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the stereoscopic effect during the period of an automatic focusing operation in a camera, such as the one disclosed in Shibazaki, as suggested by Yahagi, in order to mitigate the discomfort experienced by a viewer caused by a shifting stereoscopic effect during a zooming or focusing operation (Yahagi, [0027].).

Regarding claim 19, Shibazaki discloses: non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a processor of a control device, cause the processor to execute operations, the operations comprising:
acquiring, from an imaging unit, a captured image signal for a left eye and a captured image signal for a right eye (As shown in figure 15, an image sensor according to the invention has dedicated left eye, Lt, pixels, and dedicated right eye, Rt, pixels for capturing image data for left and right eyes, as in column 6, lines 57-62.);
acquiring a detection value from the imaging unit, wherein the detection value indicates a focus state of a lens of the imaging unit (As described in column 17, lines 56-59, the focus lens position is acquired by adjustment condition acquiring section 231, control section 201 from the imaging lens.  This focus lens position is therefore a detection value.);
and
controlling display on a display screen based on the increase in the amount of parallax reduction, the decrease in the amount of parallax reduction, basis of a detection value indicating a focus state of a lens acquired from a stereoscopic imaging unit (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4d.), the captured image signal for a left eye and a captured image signal for a right eye, wherein the amount of parallax reduction indicates a degree at which parallax associated with the display  reduced. (Sensor captures signals for a left eye and for a right eye using apertured pixel sensors randomly distributed throughout the sensor, as in figure 2.).
Shibazaki does not disclose: 
increasing an amount of parallax reduction for a specific time from a movement start time
of the lens in autofocus control, wherein the autofocus control is based on the detection value; and
decreasing the amount of parallax reduction after the specific time from the movement start time of the lens, wherein the amount of parallax reduction is decreased in the autofocus control; and
However, in an analogous prior art, Yahagi discloses a stereoscopic imaging device which adjusts the displayed parallax amount downwards at the start of a zooming operation, and returns the parallax amount to its previous level upon completion of the zoom operation, i.e. after a predetermined amount of time from the start of the zoom operation, where duration of the zoom operation is the specific time (Yahagi, [0079]; figure 8.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the stereoscopic effect in a stereo imaging apparatus, such as the one disclosed in Shibazaki, during a zooming operation, as suggested by Yahagi, in order to mitigate 

Regarding claim 20, Shibazaki discloses: an information processing system comprising:
a stereoscopic imaging device (Figure 2 shows a stereoscopic image sensor, having non-parallax pixels, Lt parallax pixels, and Rt parallax pixels.);
a stereoscopic display device (Display section 209 of figure 19.); and
a control unit configured to:
acquiring, from an imaging unit, a captured image signal for a left eye and a captured image signal for a right eye (As shown in figure 15, an image sensor according to the invention has dedicated left eye, Lt, pixels, and dedicated right eye, Rt, pixels for capturing image data for left and right eyes, as in column 6, lines 57-62.);
acquiring a detection value from the imaging unit, wherein the detection value indicates a focus state of a lens of the imaging unit (As described in column 17, lines 56-59, the focus lens position is acquired by adjustment condition acquiring section 231, control section 201 from the imaging lens.  This focus lens position is therefore a detection value.);
controlling display on a display screen based on the increase in the amount of parallax reduction, the decrease in the amount of parallax reduction (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4d.), the captured image signal for a left eye and a captured image signal for a right eye acquired from the imaging unit wherein the amount of parallax reduction indicates a degree at which parallax associated with the display is reduced. (Sensor captures signals for a left eye and for a right eye using apertured pixel sensors randomly distributed throughout the sensor, as in figure 2.).
Shibazaki does not disclose: 
increase an amount of parallax reduction for a specific time for a movement start time of the lens in autofocus control, wherein the autofocus control is based on the detection value; and
decrease the amount of parallax reduction after the specific time from the movement start time of the lens, wherein the amount of parallax reduction is decreased in the autofocus control; and
However, in an analogous prior art, Yahagi discloses a stereoscopic imaging device which adjusts the displayed parallax amount downwards at the start of a zooming operation, and returns the parallax amount to its previous level upon completion of the zoom operation, i.e. after a predetermined amount of time from the start of the zoom operation, where duration of the zoom operation is the specific time (Yahagi, [0079]; figure 8.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the stereoscopic effect in a stereo imaging apparatus, such as the one disclosed in Shibazaki, during a zooming operation, as suggested by Yahagi, in order to mitigate the discomfort experienced by a viewer caused by a shifting stereoscopic effect during a zooming operation (Yahagi, [0027].).

Claim 5 is rejected under 35 USC 103 as being unpatentable over Shibazaki in view of Yahagi in view of Iwane, US 2010/0086293 A1.

Regarding claim 5, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 5.  This combination does not teach: The information processing apparatus according to claim 1, wherein the control unit is further configured to: 
increase the amount of parallax reduction based on an increase in a movement speed of the lens in the autofocus control, and
However, Iwane discloses a focus detection apparatus for a camera’s optical system, in which the focus lens 211 position is detected by an encoder 260, and in which the driving speed of the focus lens is calculated based on a focus detection result, as described in [0038].  The focus detection is obtained from focus detecting sensor 162, as described in [0053].
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to base the parallax adjustment amount in Shibazaki on a driving speed of the focus adjustment, as suggested in Iwane.  Taken with the teaching in Shibazaki to base the amount of parallax reduction on the focus depth of the lens (Figs. 24a-c), the teaching of Iwane suggests to link the parallax adjustment to movement speed of the lens during focusing.  Doing so would link the parallax reduction amount to movement speed of the lens during autofocusing, with the movement speed serving as a proxy measure for the focus state detection in both Shibazaki and Iwane, with a predictable result that the parallax adjustment could be performed accurately and rapidly irrespective of object distance, because the speed of the lens would compensate for the greater lens travel required of objects at extreme distances (Iwane, [0038]).

	Claims 7-10 are rejected under 35 USC 103 as being unpatentable over Shibzaki in view of Yahagi in view of Ohara, US 2018/0225838 A1.

Regarding claim 7, the combination of Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 7.  This combination does not disclose: the information processing apparatus according to claim 1, wherein the control unit is further configured to:
reduce the parallax associated with the display based on the parallax adjustment process (Col. 15, lines 6-11.), wherein
the captured image for the left eye corresponds to the captured image signal for the left eye (Columns 4-5, lines 66-2 disclose generating a right parallax image and a left parallax image respectfully corresponding to viewpoints of a right eye and a left eye, respectively.) and 
the captured image for the right eye corresponds to the captured image signal for the right eye (Columns 4-5, lines 66-2 disclose generating a right parallax image and a left parallax image respectfully corresponding to viewpoints of a right eye and a left eye, respectively.)
control the display on the display screen based on the parallax adjustment process (As disclosed in column 12, lines 29-38, the parallax amount of a displayed image is adjusted using the spread of pixel intensity values for left and right eye images, as in figure 6 (“Adjusted parallax amount”), which information is directly obtained from the lens focus state with respect to an object, as shown in figures 4a-4.).
Although Shibazaki discloses performing a parallax adjustment, there is no explicit disclosure in Shibazaki of perfomring this adjustment using a matching between the right eye and left eye images.  However, performing a parallax adjustment to achieve optimum parallax, based on a left eye image-right eye image match is disclosed in an analogous art by Ohara (Abstract):
perform a matching process between a captured image for the left eye and a captured image for the right eye so as to reduce parallax associated with the display on a basis of matching 
perform a parallax adjustment process on the captured image for the left eye and the captured image for the right eye based on the matching process;
In particular, Ohara discloses in [0049] performing a matching between a block of the first and second (left and right eye) images and calculates an evaluation function to determine a best match as a 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to perform a matching operation between the left eye and right eye images, based on an evaluation function, to perform the parallax adjustment performed in Shibazaki, as suggested in Ohara.  According to Ohara, such methods using sum of absolute differences for left-right image matching were known in art of stereoscopic image generation and detection applications, and therefore could have been applied by one having ordinary skill in the art with a predictable results to improve the parallax adjustment and matching process therein (Ohara [0004]).

Regarding claim 8, the combination of Shibazaki in view of Yahagi in view of Ohara discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Ohara: the information processing apparatus according to claim 7, wherein the control unit is further configured to:
generate a parallax image signal indicating the parallax at each position in each of the captured image for the left eye and the captured image for the right eye based on the matching process([0045] discloses calculating parallax as in S103 of figure at each block of a predetermined size within the left and right images.); 
generate a parallax adjustment image signal based on the parallax image signal and the amount of parallax reduction (Subsequent to which calculation a second calculation of a SAD of luminance values between the left and right images is carried out, as disclosed in [0048], to determine a shift amount n, of the parallax); and 
reduce the parallax based on a basis of the parallax adjustment image signal (Col. 15, lines 6-11.).

Regarding claim 9, the combination of Shibazaki in view of Yahagi in view of Ohara discloses the limitations of claim 8, upon which depends claim 9.  This combination, specifically Shibazaki, further discloses: the information processing apparatus according to claim 8, wherein the control unit is further configured to:
specify an amount of shift in each pixel position of the captured image for the left eye and the captured image for the right eye based on the matching process (Column 14, lines 29-47 disclose parallax shift for an entire image), 
specify an amount of parallax adjustment based on the amount of shift and the amount of parallax reduction (See figure 25, “Parallax Amount Limits” setting); and 
perform the parallax adjustment process based on the amount of parallax adjustment (Col. 32, lines 1-5 disclose performing a parallax adjustment.).

Regarding claim 10, the combination of Shibazaki in view of Yahagi in view of Ohara discloses the limitations of claim 7, upon which depends claim 10.  This combination, specifically Shibazaki, further discloses: the information processing apparatus according to claim 7, wherein the control unit is further configured to: 
control the display on the display screen based on the parallax detection information 
(Ohara discloses in [0048] using an evaluation value from a sum of absolute differences (SAD) between the luminance values of pixels in the left image and pixels in the right image to calculate a best match, with a lower indicating a best match).

Claim 11 is rejected under 35 USC 103 as being unpatentable over Shibazaki in view of Yahagi in view of Tezuka, US 2014/0055579 A1.

Regarding claim 11, the combination Shibazaki in view of Yahagi discloses the limitations of claim 1, upon which depends claim 11.  Shibazaki does not disclose: the information processing apparatus according to claim 1, wherein the control unit is further configured to:
determine the amount of parallax reduction is larger than a specific threshold; and
control, based on the determination, the display such that a display image for the left eye and a display image for the right eye in the display are same.
However in an analogous art directed parallax adjustment, Tezuka [0086] discloses that for a range of input parallax values having an absolute value greater than a threshold, and being greater than zero, the output parallax amount, which is the modified parallax amount, approximates zero. 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to use the criterion, disclosed in Tezuka, correct stereoscopic input images having greater than a threshold amount of input parallax to zero, within the parallax adjustment scheme of Shibazaki, in order to prevent the stereoscopic parallax displayed from being too large in either a behind the display plane or in front of the display plane direction, thereby alleviating viewer eye strain (Tezuka [0086]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425